DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut 20160307459, in view of Moore US 20150254965
Claims 1, 22:  The Chestnut reference provides a teaching of an apparatus to provide to a human operator a view of displayed images and a view of a piece of hygiene equipment (see FIG. 5-6) , the apparatus comprising:
	an interface to a sensor which is configured to generate a motion sensor output indicating a movement of a human (see paragraph 39 having a camera to capture visual data from a first-person perspective and paragraph 52 for its use to determine that use is performing certain task) 52;
an access to a data repository which stores base data for generating images representing views of an environment in which tasks by said human operator can be performed (see paragraph 52 step 202 and anyalsis module 68a and 68b)
output (see paragraph 48 feedback media);
a sequencer section configured to determine a sequence of situations in relation to a view by said human (see paragraph 79-81 displaying a sequence of steps that user has to follow).  

The Chestnut reference is silent on the teaching of an event section  configured to determine an event in relation to said piece of hygiene equipment and to allocate said determined event in relation to the sequence of situations.
	However, the Moore reference provides a teaching of an event section  configured to determine an event in relation to said piece of hygiene equipment (see paragraph 39 the app determined that the hygiene step is required based on the detected sensor) and to allocate said determined event in relation to the sequence of situations (see paragraph 33 the computer detect the dispense event). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with the feature of an event section  configured to determine an event in relation to said piece of hygiene equipment and to allocate said determined event in relation to the sequence of situations, as taught by the Moore reference, in order to provide the user with a reminder to maintain his/her hygiene status. 
Claim 2:  The Chestnut reference provides a teaching of wherein the event section is configured to determine whether said allocation is to result in providing a feedback to said human operator (see paragraph 55 providing certain feedback if the user deviate)  
Claim 3:  The Chestnut reference provides a teaching of wherein said image generation section is configured to generate one or more further images to be displayed based on said determination that the allocation is to result in providing a feedback (see paragraph 55 feedback media is presented to the user and FIG 6 an imaged is displayed on the user’s field of view as a feedback).  
Claim 4:  The Chestnut reference provides a teaching of wherein the sequencer section is configured to determine a sequence of situations in relation to a displayed image (see FIG. 7 and 8 as sequence of action is displayed on the image).  
Claim 5:  The Chestnut reference is silent on the teaching of wherein the event section is configured to determine as an event a use situation of said piece of hygiene equipment.
	However, the Moore reference provides a teaching of wherein the event section is configured to determine as an event a use situation of said piece of hygiene equipment (see paragraph 33 the hygience device notifies the server after it is used).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with the feature of  wherein the event section is configured to determine as an event a use situation of said piece of hygiene equipment, as taught by the Moore reference, in order to provide the user with a reminder to maintain his/her hygiene status.
Claim 7:  The Chestnut reference is silent on the teaching of further comprising a compliance calculation section configured to calculate a compliance metric based on a determined opportunity, a determined use situation, and a rule.
However, the Moore reference provides a teaching of comprising a compliance calculation section configured to calculate a compliance metric based on a determined opportunity, a determined use situation, and a rule (see paragraph 6 [e.g., a hygiene compliance ratio corresponding to a ratio of hygiene compliance to hygiene non-compliance of the user with respect to hygiene opportunities] and paragraph  25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chestnut reference with the feature of comprising a compliance calculation section configured to calculate a compliance metric based on a determined opportunity, a determined use situation, and a rule, as taught by the Moore reference in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).  
Claim 8:  The Chestnut reference is silent on the teaching of wherein the image generation section is configured to generate further images to be displayed based on said compliance metric.  However, the Moore 
Claim 9:  The Chestnut reference provides a teaching of comprising an input receiving section configured to receive an input from the human operator (see paragraph 58 item 31) and to determine any one of a situation, a use event, and an opportunity (see paragraph 131 user selecting a type of training).  
Claim 10:  The Chestnut reference is silent on the teaching wherein the event section comprises a sensor configured to detect a signal in relation to a use of a piece of hygiene equipment.
However, the Moore reference provide a teaching wherein the event section comprises a sensor configured to detect a signal in relation to a use of a piece of hygiene equipment (see paragraph 33 sensor is able to detect whether the hygiene device is activated or not). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with  the feature of wherein the event section comprises a sensor configured to detect a signal in relation to a use of a piece of hygiene equipment, as taught by the Moore reference, in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).     
Claim 11:  The Chestnut reference provides a teaching wherein the event section is configured to determine as an event a completed task in relation to said piece of hygiene equipment (see paragraph 80-81 the system can notify the user that a cleaning step is complete).  
Claim 12:  The Chestnut reference is silent on the teaching of wherein the event section comprises a sensor configured to detect a signal from a piece of hygiene equipment.  

Claim 13:  The Chestnut reference is silent on the teaching of wherein the event section is configured to determine said event in response to detecting said signal from the piece of hygiene equipment.
However, the Moore reference provides a teaching of wherein the event section is configured to determine said event in response to detecting said signal from the piece of hygiene equipment (See paragraph 30-31).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with wherein the event section is configured to determine said event in response to detecting said signal from the piece of hygiene equipment , as taught by Moore, in order to provide the user a fair metric to monitor his/her hygiene compliance (see paragraph 3).       
Claim 14:  The Chestnut reference provides a teaching of comprising a sound output section configured to output a sound to said human operator in relation to allocating a determined event (see paragraph 40).  Claim 15:  The Chestnut reference provides a teaching of wherein the images are displayed images via a head-mounted display, HMD (see FIG. 7 and 8) and said sensor is configured to generate a motion sensor output while the human operator uses said HMD (see paragraph 80).  
Claim 16: The Chestnut reference provides a teaching of  wherein the HMD (see FIG. 3 item 33) and/or a camera (see FIG. 3 item 32) that allows the human operator to view a real world piece of hygiene equipment (see paragraph 39-40).  
While the Chestnuts reference is not explicit if the HMD contain a transparent section, however, the Chestnut reference disclosures an augmented reality glasses and the fact that the display projects information over the real world.  As such, it is understood that the display device (33) is transparent.  
Claim 17:  The Chestnut reference provides a teaching of wherein the data repository stores further base data for generating images representing views of a piece of hygiene equipment (see paragraph 80 object recognition database that recognize different hygiene item), and wherein the image generation section is configured to generate the images to be displayed also based on said further base data (see paragraph 81 having an image generated based on the base data).   
Claim 18:  The Chestnut reference provides a teaching of further comprising an image processing section configured to receive image data from a camera (see paragraph  39 camera receiving visual data), and to process the received image data for any one of said image generation section for blending a generated image (see paragraph  41 and FIG 7-9) and a received image defined by said received image data, an input receiving section (see paragraph 41 having a displayed image based on the visual received by the camera and the user input).
Claim 21:   The Chestnut reference is silent on the teaching wherein the piece of hygiene equipment is any one of a soap dispenser, a dispenser for disinfectant solutions, gels or substances, a towel dispenser, a glove dispenser, a tissue dispenser, a hand dryer, a sink, a bin, a used hygienic product receptacle, an ultraviolet (UV) light assisted disinfectant point, and a radiation assisted disinfectant point.
However, the Moore reference provides a teaching of wherein the piece of hygiene equipment is any one of a soap dispenser (see paragraph 23 soap dispenser).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnuts reference with the feature wherein the piece of hygiene equipment is any one of a soap dispenser, as taught by Moore, the Moore reference in order to provide the user with a reminder to maintain his/her hygiene status. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut 20160307459, in view of Moore US 20150254965 and in view of Liu 20180293873
Claim 6:  The Chestnut reference is silent on the teaching of an opportunity determination section configured to determine an opportunity to use a piece of hygiene equipment based on one or more determined situation(s). 
However, the Liu reference provides a teaching of an opportunity determination section configured to determine an opportunity to use a piece of hygiene equipment based on one or more determined situation(s) (see paragraph 149 determining an opportunity exist when a user is near a hygiene station). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with the feature of  an opportunity determination section configured to determine an opportunity to use a piece of hygiene equipment based on one or more determined situation(s), as taught by Liu, as an effective way to increase hyegine compliance. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chestnut 20160307459, in view of Moore US 20150254965 and in view of  Rizvi et al US 20150127365
Claim 19:  While the Chestnut reference provides a teaching of a computer and processing device, it silent if implemented as a mobile computing  selected from any one of a mobile phone, a smart phone, a tablet computer, a personal digital assistant, and a portable computer.
However, the Rizvi reference provides a teaching of a mobile computing  selected from any one of a mobile phone, a smart phone, a tablet computer a portable computer (see paragraph 22 and paragraph 82).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Chestnut reference with the feature of a mobile computing  selected from any one of a mobile phone, a smart phone, a tablet computer a portable computer, as taught by Rizvi, in order to provide a the user with an intuitive computing device.  
Claim 20:  The Chestnut reference is silent on the teaching of implemented as a mobile computing device and said detector being implemented by a camera of said mobile computing device.
However, the Rizvi reference provides a teaching of implemented as a mobile computing device and said detector being implemented by a camera of said mobile computing device (see paragraph 82). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.